Exhibit 10.37

AMENDMENT

TO

EMPLOYMENT AGREEMENT

This Amendment (this “Amendment”) to the Employment Agreement (as defined below)
is made and entered into as of December    , 2014 by Medbox, Inc., a Nevada
corporation (the “Company”), and Guy Marsala (the “Executive”). Capitalized
terms used but not defined herein shall have the respective meanings assigned to
them in the Employment Agreement.

WHEREAS, the Company and the Executive entered into that certain Employment
Agreement, dated as of July 23, 2014 (the “Employment Agreement”), pursuant to
which the Executive is engaged to serve as the President and Chief Executive
Officer of the Company;

WHEREAS, the Board of Directors has determined that the Company make certain
amendments to the Employment Agreement as further described herein; and

WHEREAS, the Company and the Executive desire to enter into this Amendment to
effectuate such amendments to the Employment Agreement;

NOW, THEREFORE, in consideration of the foregoing, the mutual promises of the
parties hereto and other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the parties hereto hereby agree to
amend the Employment Agreement as follows:

1. Amendment to Section 7(b) of the Employment Agreement. Section 7(b) of the
Employment Agreement shall be amended by adding the following at the end
thereof:

In the event of termination of the Executive by the Company pursuant to
Section 6(b) or by the Executive pursuant to Section 6(c), in addition to the
Accrued Compensation and the Termination Benefits to which the Executive is
entitled under this Section 7(b) and subject to the Executive’s execution and
delivery (and non-revocation) of the Release Agreement within the Release
Period, the Company shall provide to the Executive, within ten (10) days
following the end of the Release Period, (i) an award of shares of the Company’s
common stock equal to the same number of shares of the Company’s common stock
subject to RSUs that the Executive received as the Stock Award pursuant to
Section 4(e) on the anniversary date of this Agreement occurring immediately
prior to the date of such termination; and (ii) an award of shares of the
Company’s common stock equal to a number of shares that is two (2) times the
full amount of the award of the Company’s common stock comprising the Annual
Bonus under Section 4(b) that has been determined by the Board of Directors for
the twelve (12) month period following the anniversary date of this Agreement
within which such termination occurs (the “Termination Year”) or for the twelve
(12) month period immediately preceding the commencement of the Termination Year
if the Board of Directors has not made such determination by the date of such
termination, as the case may be, but which shall be reduced by all amounts of
the award of the



--------------------------------------------------------------------------------

Company’s common stock comprising the Annual Bonus in respect of the Termination
Year received by the Executive prior to the date of such termination (such
awards referred to the foregoing clauses (i) and (ii), collectively, the
“Termination Awards”). All stock underlying each Termination Award shall be
fully vested upon issuance.

2. Miscellaneous.

2.1 All other provisions of the Employment Agreement not specifically referenced
herein shall remain in full and force and effect.

2.2 In the event of a conflict between this Amendment and the Employment
Agreement, this Amendment shall govern.

2.3 The Employment Agreement may only be amended further by a written agreement
executed by the parties hereto.

2.4 This Amendment may be executed in one or more counterparts and, if executed
in more than one counterpart, the executed counterparts shall each be deemed to
be an original but all such counterparts shall together constitute one and the
same instrument.

[Signature page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.

 

MEDBOX, INC.

By:

 

Name:

Title:

 

Guy Marsala